Case: 18-11564     Date Filed: 01/15/2019   Page: 1 of 4


                                                              [DO NOT PUBLISH]

                IN THE UNITED STATES COURT OF APPEALS

                         FOR THE ELEVENTH CIRCUIT
                           ________________________

                                 No. 18-11564
                             Non-Argument Calendar
                           ________________________

                   D.C. Docket No. 4:07-cr-00308-LGW-GRS-1

UNITED STATES OF AMERICA,

                                                                  Plaintiff-Appellee,

                                       versus

DONALD FLOYD BROWN,

                                                               Defendant-Appellant.

                           ________________________

                   Appeal from the United States District Court
                      for the Southern District of Georgia
                         ________________________

                                 (January 15, 2019)

Before MARCUS, MARTIN and FAY, Circuit Judges.

PER CURIAM:

      Donald Brown, a federal prisoner proceeding pro se, appeals from the district

court’s denial of a motion construed as being a motion to clarify his sentence. On

appeal, Brown argues that the district court erred in denying his motion, and that the
              Case: 18-11564     Date Filed: 01/15/2019    Page: 2 of 4


time he spent in jail from September 25, 2007, to January 9, 2009 should have been

applied to his federal sentence. In response, the government argues that Brown’s

motion is best construed as seeking relief under 28 U.S.C. § 2241 and that the district

court lacked jurisdiction to grant Brown relief under § 2241. After careful review,

we affirm.

      We review de novo a district court’s interpretation and application of a statute

and the legality of a sentence. See Dawson v. Scott, 50 F.3d 884, 886 (11th Cir.

1995).   We also review de novo whether a district court has subject matter

jurisdiction over a case. Mesa Valderrama v. United States, 417 F.3d 1189, 1194

(11th Cir. 2005). We may affirm on any ground supported by the record. Castillo

v. United States, 816 F.3d 1300, 1303 (11th Cir. 2016); see also Fernandez v. United

States, 941 F.2d 1488, 1494-95 (11th Cir. 1991).

      Courts are obligated to “look behind the label” of pro se inmate filings to

determine whether they are cognizable under “a different remedial statutory

framework.” United States v. Jordan, 915 F.2d 622, 624-25 (11th Cir. 1990). It is

well established that “[a] claim for credit for time served is brought under 28 U.S.C.

§ 2241 after the exhaustion of administrative remedies.” United States v. Nyhuis,

211 F.3d 1340, 1345 (11th Cir. 2000). In addition, a petition filed pursuant to § 2241

must be brought in the district court for the district in which the inmate is




                                          2
                Case: 18-11564    Date Filed: 01/15/2019    Page: 3 of 4


incarcerated.    Fernandez, 941 F.2d at 1495.        Any other district court lacks

jurisdiction over the § 2241 petition. Id.

      Here, the district court did not err in denying Brown’s motion. As an initial

matter, to the extent Brown was seeking to alter his sentence based on credit for time

served, his motion should have been construed as a § 2241 petition. Nyhuis, 211

F.3d at 1345. As a § 2241 petition, however, the district court would have lacked

jurisdiction over it. See 28 U.S.C. §§ 2241(a), 2255(e); Fernandez, 941 F.2d at 1495.

This is because Brown was required to file any § 2241 petition like this in the district

where he was incarcerated, which was South Carolina. Fernandez, 941 F.2d at 1495.

Further, the United States District Court for the District of South Carolina has

already denied a § 2241 petition from Brown that made arguments about crediting

his federal sentence. See Brown v. Warden, FCI Williamsburg, 2017 WL 4174778

(D.S.C. Sept. 17, 2017), aff’d 712 F. App’x 298 (4th Cir. 2018). Accordingly, the

district court would have lacked jurisdiction over any petition brought by Brown to

challenge the length of his sentence.

      Our review of the record, however, indicates that Brown’s filings below are

more properly construed as asking the district court only to clarify the timing of his

sentence. Specifically, in one of the filings, he claimed that he was not seeking relief

but rather only clarification as to when his federal sentence began. And, as the record

reveals, the district court issued an order that fully and correctly explained that


                                             3
              Case: 18-11564     Date Filed: 01/15/2019   Page: 4 of 4


Brown’s time spent in official detention prior to the start of his sentence had been

credited toward his state sentence, and, therefore, could not also be applied to his

federal sentence. See 18 U.S.C. § 3585(b) (“A defendant shall be given credit

toward the service of a term of imprisonment for any time he has spent in official

detention prior to the date the sentence commences . . . . that has not been credited

against another sentence.”). We can find no error in the district court’s order.

Accordingly, the district court did not err in addressing Brown’s request for

clarification, and we affirm. Dawson, 50 F.3d at 886; Castillo, 816 F.3d at 1303.

      AFFIRMED.




                                         4